DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-36 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arce et al, US Pub. 2015/0324946.
Arce et al disclose a system and method for embedding of a two-dimensional code with image comprising: creating images containing a 2D machine-readable code by using a graphic image and a 2D code image (abstract, par. 35-36, Fig. 2); using a subdivision in blocks of the graphic and the 2d code images; and the most suitable blocks (according to the results of a sliding window, i.e. a mask) in the graphic image are selected to be modified so as to resemble 
	Arce et al fails to disclose all the details of producing a 2D output code, including all the specific transformation techniques (mirroring, rotating, translation, shifting, inverting, etc.), the specific data type decoded from the payload (specific food, price, and other food attributes), the dimension (shape and size of the sub-blocks or excerpts). However, the specific details are known in the art and are merely used for meeting specific customer requirements. For instance, with respect to transformation techniques, the prior art teaches that the most suitable blocks are obtained according to the results of a sliding window in the graphic image, the other techniques are known in the art for generating bar code images. The specific type of data (food items, prices information) and the dimension of the except (shape and size), these limitations are just basic .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,037,038 (hereinafter ‘038 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instance claimed invention is a broader/similar recitation of ‘038 Patent. For instance, in claim 42 of the current application and in the ‘038 Patent, the applicant claims:
Applicant No. 17/343,497
Patent No. 11,037,038
A non-transitory computer readable medium containing instructions for configuring a processing system to produce an output 2D machine-readable indicia from an input 2D machine-readable indicia, comprising the acts: identifying a first excerpt of the input 2D machine-readable indicia; processing the first excerpt to yield a tile having an organized structure, by applying to said 



Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-20 of the ‘038 Patent as a general teaching for a non-transitory computer readable medium, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘038 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘038 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
.

	Allowable Subject Matter
Claims 37 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a tangible article bearing a 2D machine readable indicia which includes taking at least a first excerpt of a machine readable code to be presented at least two times into transformed forms relative to each other to generate an output indicia having a plural-symbol payload, wherein the presentations of the at least first excerpt occupy a shared space on the article, having an area equal to an area of the first excerpt or taking at least a second excerpt of the machine readable code, different than the first excerpt, to be presented at least two times into transformed forms using the available transformation techniques. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No.: 11,164,059; 10,496,861; and 10,621482, deal with method and systems for generating 2D dimensional codes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876